Citation Nr: 0514005	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left chest wall and shoulder (minor), 
currently evaluated as 30 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound left (minor) arm, Muscle Group V, with 
deformity and fracture of the left humerus, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to an increased evaluation for weakness of 
the left median nerve, currently evaluated as 20 percent 
disabling. 

4.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 0 10 percent disabling. 

5.  Entitlement to an initial (compensable) evaluation for 
scars as residuals of a gunshot wound of the left chest, 
shoulder and arm. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to March 
1967.  The veteran has been awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected scars, residuals 
of gunshot wound of the left chest, shoulder and arm, the 
issue has been framed as that listed on the front page of 
this decision.   
See Fenderson v. West, 12 Vet. App. 119, 125- 126 (1999).

In March 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge at the Board in Washington, D.C. 
concerning the issues on appeal.  A copy of the hearing 
transcript has been associated with the claims file. 

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washiington, D.C.  VA will notify the 
veteran as further action is required.


REMAND

I.  Procedural Development

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
2001 VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004)).  Among other things, the VCAA and 
its implementing regulations require VA to notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Review of the record 
discloses that the veteran has not been adequately informed 
of the information and evidence necessary to substantiate his 
claim for an increased evaluation for weakness of the left 
median nerve.  See 38 U.S.C.A. § 5103.  On remand, the RO 
should ensure that the veteran is advised as to what  is 
required to substantiate this claim. 

Further review of the claims file also reflects that the 
record remains devoid of any indication that the veteran has 
been given the appropriate notice with respect to his claim 
of entitlement to an initial (compensable) evaluation for 
scars, residuals of gunshot wound of the left chest, shoulder 
and arm.  Thus, on remand, the RO should therefore ensure 
that the veteran is advised as to what is required to 
substantiate the aforementioned claim.  He should be told 
what is required of him and what VA will do to assist him, if 
anything.  Although VA's General Counsel has held that 38 
U.S.C.A. § 5103(a) does not require a separate notification 
as to the information and evidence necessary to substantiate 
a newly raised "downstream" issue that was first raised in a 
notice of disagreement, there must have been proper VCAA 
notice as to the "upstream" issue in order for the General 
Counsel holding to apply.  This position apparently stems 
from the idea that the newly raised "downstream" issue, 
such as a claim of entitlement to a higher schedular rating, 
is part of the same claim as the underlying issue of 
entitlement to service connection for scars, residuals of 
gunshot wound of the left chest, shoulder and arm, that was 
also decided by the RO in their April 2003 rating decision 
rather than a new claim that triggers new notification 
requirements.  VAOPGCPREC 8-2003.  Here, however, the veteran 
was not given VCAA notice with respect to the underlying 
claim of entitlement to service connection for scars, 
residuals of gunshot wound of the left chest, shoulder and 
arm.  Consequently, specific notice satisfying the 
requirements under the VCAA regulations as to the claim of 
entitlement to an initial (compensable) evaluation for 
service-connected scars, residuals of gunshot wound of the 
left chest, shoulder and arm is needed.  

II.  Evidentiary Development

The veteran contends in essence that the service-connected 
disabilities on appeal are more disabling than that reflected 
by their currently assigned disability ratings.  More 
specifically, he maintains that he has pain and foreign 
objects lodged in his left shoulder and arm which affect his 
ability to work (Transcript (T.) at pages (pgs.) 4, 5, 6).  
Regarding his residuals of a gunshot wound left (minor) arm, 
Muscle Group V, and fracture and deformity of the left 
humerus, he contends that his left arm locks up and is weak, 
which affects his ability to operate a motor vehicle (T. at 
pgs. 7, 8, 9).  Concerning the service-connected left median 
nerve damage, the veteran maintains that he has diminished 
pain and feeling in his left arm, which is comparable to 
incomplete paralysis and interferes with his ability to lift 
objects (T. at pgs. 10, 11).  

Given the veteran's claims of increased disablement and the 
number of years that have elapsed since his previous VA 
examinations conducted in November 2002, the Board finds that 
a remand is required so that he may be afforded VA orthopedic 
and neurological examinations for the purpose of determining 
the current degrees of severity of the service-connected 
residuals of a gunshot wound of the left chest wall and 
shoulder (minor), residuals of a gunshot wound left (minor) 
arm, Muscle Group V, and left humerus fracture and deformity, 
and weakness of the left median nerve.  In this regard, VA is 
required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2 (2004);  Green v. Derwinski, 1 Vet. App. 121 
(1991).  In further support of the need for a more current 
and thorough examinations, the Board notes that the November 
1992 VA examinations did not include all relevant clinical 
findings pertaining to the left shoulder and arm, including 
the presence or absence of painful motion and muscle fatigue.  
That is, the VA examination report does not answer some of 
the points raised in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which requires that functional loss be fully portrayed.  It 
is essential that the examination reports adequately portray 
the degree of functional loss experienced by the veteran.  
38 C.F.R. §§ 4.40, 4.45 (2004); Id.  

With regards to the claim for an increased evaluation for 
service-connected hypertension, the veteran testified in 
March 2005 that he was continuing to seek treatment for the 
aforementioned disability from the VA outpatient clinic in 
Canton, Ohio.  While the RO conducted a search for clinical 
records from the VA Medical Centers (VAMC) in Columbus and 
Cincinnati, Ohio, they did not request any records of the 
veteran from the Canton, Ohio VA outpatient clinic.  As for 
VA's obligation to secure these records, it should be pointed 
out that VA adjudicators are charged with constructive notice 
of documents generated by VA whether in the claims file or 
not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this 
regard, the Board notes that because of the need to ensure 
that all potentially relevant VA records are made part of the 
claims file, a remand is necessary.  Id.  

Finally, concerning the veteran's scars, residuals of gunshot 
wound of the left chest, shoulder and arm, the Board notes 
that the RO has assigned an initial noncompensable disability 
rating under38 C.F.R. § 4.118, Diagnostic Code 7805 (2004), 
effective from September 16, 2002, the date the RO received 
the veteran's claim.  The Board observes that Diagnostic Code 
7805 pertains to the skin.  See 38 C.F.R. § 4.118.  In this 
regard, the Board observes that the criteria for rating skin 
disabilities changed August 30, 2002. 67 Fed. Reg. 49, 590-99 
(July 31, 2002).  The veteran was informed of the change by 
an April 2003 rating decision.  In light of the foregoing, 
the Board finds that the veteran should be afforded a VA 
examination of his scars, of the left chest, shoulder and arm 
that takes into account the new schedular criteria, which 
became effective on August 30, 2002. 
Accordingly, the veteran's case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103(a) 
are fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 (2004).  
The veteran should be specifically told 
of what is required to substantiate his 
claims of entitlement to an increased 
evaluation for weakness of the left 
median nerve and entitlement to an 
initial (compensable) evaluation for 
service-connected scars, residuals of 
gunshot wound to the left chest, shoulder 
and arm, and of the information or 
evidence he should submit, as well as the 
information or evidence that VA will yet 
obtain, if any.  38 U.S.C.A. § 5103(a) 
(West 2002).  The veteran should also be 
asked to submit all pertinent information 
or evidence in his possession.  38 C.F.R. 
§ 3.159 (2004).  

2.  Among the actions taken to comply 
with the VCAA, the RO should contact the 
veteran and request that he identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected disabilities on 
appeal since September 2002, to 
specifically include all treatment 
reports from the VA outpatient clinic in 
Canton, Ohio, dating from September 2002 
to the present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2004).  If records 
sought are not obtained, the RO should 
notify the veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe any further action to be 
taken.  The veteran should be given an 
opportunity to obtain them. 

3.  With respect to the scars of the left 
chest, shoulder and arm, the RO should 
schedule the veteran for a VA skin 
examination.  Clinical findings should be 
elicited so that pertinent rating 
criteria may be applied.  38 C.F.R. 
§ 4.118 (2002); 38 C.F.R. § 4.118 (2004).  
The examiner should determine the extent 
and manifestations of the scars of the 
left chest, shoulder and arm.  Detailed 
clinical findings should be made as to 
each disabling manifestation.  The 
examiner should describe the location of 
each scar located on the left chest, 
shoulder and arm, and respond to each of 
the following questions with respect to 
each scar:

(A) Is the scar superficial (i.e. not 
associated with underlying soft tissue 
damage) or deep (i.e. associated with 
underlying soft tissue damage)?  (B) Does 
the scar cause limited motion?  (C) What 
is the area, in square inches or square 
centimeters, covered by the scar?  (D) Is 
the scar unstable (i.e. productive of 
frequent loss of covering of skin over 
the scar)?  (E) Is the scar painful on 
examination?  (F) Is the scar otherwise 
productive of limitation of function of 
the left chest, shoulder or arm?  If so, 
identify the limitation of function 
caused by the scar.

4.  Following the above, the veteran 
should be scheduled for VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected gunshot wound of the left chest 
wall and shoulder (minor) and residuals 
of a gunshot wound left (minor) arm, 
Muscle Group V, and fracture and 
deformity of the left humerus and 
weakness of the left median nerve.  The 
claims file and a copy of this REMAND 
must be made available to the examiners 
for their review in conjunction with 
their examinations.  The complete 
rationale for all opinions expressed must 
be provided.

The orthopedic examination should include 
complete range of motion studies of the 
left shoulder and arm and any other tests 
that are deemed necessary.  The 
orthopedic examiner should also determine 
whether the left shoulder and arm exhibit 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  If 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss, or 
favorable or unfavorable ankylosis, due 
to any weakened movement, excess 
fatigability, or incoordination of the 
left shoulder and arm.  The examiner 
should express an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups of the left 
shoulder and arm.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  

The orthopedic examiner must also 
indicate whether there is any fibrous 
union, nonunion, (false flail joint) or 
loss of head of (flail shoulder) of the 
left (minor) shoulder.  The examiner 
should also comment on whether there is 
any unfavorable abduction (limited to 25 
degrees from the side) of the left 
shoulder.  

The neurological examiner, after 
reviewing the relevant medical records, 
must address the veteran's left median 
nerve weakness and indicate any degree of 
secondary neurological impairment that 
may be present (i.e., moderate or severe 
incomplete paralysis).  All indicated 
tests should be performed.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues on appeal.  (The RO 
may find that newly received evidence 
suggests the need for an additional VA 
hypertension examination, for example.)  
The RO should ensure that the new 
notification requirements and development 
procedures, codified at 38 U.S.C.A. §§ 
5102, 5103, and 5103A, as well as the 
regulations found at 38 C.F.R. § 3.159, 
are fully satisfied.  If any benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This case must be afforded expeditious treatment by the RO.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2004).


_________________________________________________
	ROBERT E. O'BRIEN

	Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





